Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 17 December 1801
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le Président
            New York 17 Xbre 1801.
          
          Votre Message est, comme toutes vos pensées et tous vos écrits, plein de sagesse, de raison, de lumieres, et d’une morale celeste.—Mais, quoique je respecte votre Nation, je crains que vous ne soyiez trop fort pour Elle.
          Vous la félicitez de la Paix.—Cette bénédiction du Ciel parait à tous les habitans de vos Ports une calamité publique.
          Vous la félicitez de ce que les Sauvages se civilisent un peu; et de ce que, au lieu de déperir, les progrès de quelques unes de leurs Tribus dans l’Agriculture augmentent leur Population.—Les habitans de vos campagnes regardent, à très grand tort il est vrai, les Sauvages et les Arbres comme des ennemis naturels qu’il faut exterminer par le fer, par le feu, par le Brandy pour occuper leur territoire.
          Ils se regardent, eux et leur Postérité comme des héritiers collatéraux de tous les beaux domaines que Dieu a créés depuis la Cumberland et l’Ohio jusqu’au grand Océan, soidisant pacifique.
          Et quelle est, même en Europe ou dans les Etats unis, la branche cadette d’une Famille qui se réjouisse bien sincerement de la multiplication des enfans de la branche ainée dont elle ambitionne la Succession?
          Vous lui donnez à pressentir que, en améliorant l’ordre judiciaire, on pourra faire une grande économie des deniers publics; vous auriez pu ajouter, et particuliers: car plus il y a de Juges, plus il nait de procès qui sont les plus lourds des impôts pour les Familles.
          Et presque tous ceux de vos jeunes gens qui ont été au College, avec assez d’esprit pour ne vouloir pas être Prêtres, et trop-peu de fortune ou de patience pour les longues études qu’exige l’etat de Medecin, lequel d’ailleurs n’a, ni ne mérite en Amérique la considération dont il devrait jouir, veulent être Lawyers ou Juges, quelquefois l’un et l’autre en même tems, plaidans devant un Tribunal, allant prononcer dans l’autre: ce qui a beaucoup d’inconvéniens joints à quelque ridicule.
          Quant aux Prêtres, vous avez beau ne leur dire mot et protéger leur liberté, vous êtes Philosophe; partant, il n’y en a pas un dans le monde, ni d’aucune Secte, qui ne soit votre Ennemi.
          Ainsi vous faites, vous proposez, vous vantez avec justice, des biens très réels, qui déplaisent et déplairont seulement à vos Agriculteurs, à vos Commerçans, et à vos gens de lettres.
          Que peut, contre tous ces Citoyens là, le Suffrage d’un Etranger comme moi, et d’une douzaine peut-être d’autres Penseurs dispersés dans ce Pays?
          Vous trouverez donc des épines sous vos roses, vos olives, et vos lauriers.
          Cependant perséverez. Car Socrate, et Caton, et Confucius, et Marc Aurele, et mon Saint Ami Mr. Turgot, avec qui vous avez de grands rapports, auraient perséveré à votre place.
          D’abord, pour un homme tel que vous, il ne s’agit pas de savoir ce qu’on dira; mais de voir juste, et de faire le bien.—Et puis, si votre Peuple ne vous entend guere, il est doux et nullement disposé à troubler le Gouvernement. vous avez encore quarante mois à rêgner, et beaucoup de vraisemblance d’etre réélu. Car autre chose est de se voir universellement applaudir dans les sociétés de parleurs, ou de réussir aux Elections. Il y a dans les Etats unis plus qu’ailleurs un bon sens silentieux, un esprit de justice froide, qui lorsqu’il est question d’emettre un vote couvre les bavardages de ceux qui font les habiles.
          Et parmi ces derniers même une hypocrisie nécessaire ne leur permet point de montrer le fond de leur cœur.—On n’ôserait pas s’elever ouvertement contre la Paix.—On n’ôserait pas dire tout haut à son voisin, ni peut-étre méme à sa Femme, que ce serait bien fait de tuer les Sauvages.
          La pudeur et le tems sont donc pour vous. La diminution des Impôts, espece d’argument à la portée de tout le monde est pour vous. La suppression des Impôts vexatoires, pour lesquels il fût si triste d’employer la force militaire, qui ne les a pas rendu plus aimables, est entierement pour vous.
          Si vous êtes réelu une fois, comme je n’en doute point, vous le serez toute la vie. Washington l’aurait êté, s’il ne se fût pas démis. Et malgré votre impôsante concurrence Mr Adams lui même l’eut peut-être êté, s’il avait eu un peu plus de tête, et si Mr Hamilton ne l’eut pas trainé dans la boue.—Le changement n’a point de charme pour les Américains. Il en aura moins encore à votre égard, où l’on ne trouverait pas même un prétexte plausible pour le justifier.
          Vous êtes robuste et sobre. vous devez vivre autant que Franklin.—C’est plus qu’il n’en faut pour créer, avec les enfans qui n’ont que dix ans aujourd’hui, une génération nouvelle qui n’aura reçu aucune mauvaise influence de la guerre ni du gaspillage.
          Par l’effet même de votre Gouvernement, et peut-être par l’instruction que vous leur ferez donner, ces enfans là vaudront mieux que leurs Peres.
          Vous serez aidé dans leur éducation par tout ce qu’il y aura d’hommes estimables et éclairés en Europe, qui d’ici à dix ans se remettront avec ardeur à cultiver les sciences morales et politiques, prècisement parceque leurs Gouvernemens ne le voudront point. Car les Européens, qui ne savent pas réellement braver l’autorité, aiment cependant à la contredire. Ils ont un demi courage, en paroles et en écrits, qui vous sera un très bon instrument. Et le petit nombre de ceux dont le courage est vraiment élevé viendront vivre sous vos loix comme j’ai fait, parceque d’ici à un siecle ou deux il n’y a point de liberté à esperer dans aucune partie de l’Europe, et que la Paix même sans la liberté n’a que des plaisirs froids et plats.—le fils de ma jeunesse s’est appellé Victor. J’ai nommé celui de ma raison Eleuthère Irénée. Il y en aura d’autres que lui.
          Ce pacifique ami de la Liberté espere en faisant de la Poudre qu’elle ne servira point à la guerre, mais aux exercices préservateurs de la guerre auxquels la milice et la jeunesse doivent se livrer, au Commerce du Pays, à la chasse, à l’ouverture des montagnes et des canaux, aux travaux publics.
          Je n’ai pas voulu vous écrire à son sujet pendant que vous étiez occupé à souder avec Galatin les plaies de vos finances, et à préparer pour le Congrès vos travaux politiques, vos propositions.—A présent que tout cela est en marche, et ne vous coutera pas plus vis-à-vis des Représentans et du Sénat de la nation qu’une correspondance ordinaire, je vous rendrai compte de nos idées et du point où nous en sommes. ce sera l’objet d’une autre Lettre.
          Béni soyez vous de songer à faciliter la naturalisation dans un Pays où tous les travaux utiles manquent de capitaux et de bras, et les terres d’acheteurs.
          Vous dites à cet égard une chose charmante aux hommes qui refuseraient à leurs contemporains ce que les déserts et les Sauvages ne refuserent point à leurs Peres.
          J’aime aussi votre jolie remarque sur la tentation d’accumuler des Trésors qui conduiraient à d’autres Tentations funestes, et qui pourraient enfanter la guerre en s’y préparant.
          Et l’invitation encore de songer aux moyens de multiplier les hommes, non à ceux de les détruire.
          Avec ces maximes là vous enchanterez la moitié du genre humain, et ensuite l’autre.
          Il est impossible qu’un Philosophe, homme d’Etat, ne soit pas un grand Ecrivain. car il exprime nécessairement avec clarté les vérités dont l’éclat le frappe, et avec sensibilité celles qui interessent la nation qu’il gouverne, et comme vous dites les Soeurs nations.
          Salut et respect.
          
            Du Pont (de Nemours).
          
          
            Madame Du Pont partage tous mes sentimens sur vous et vos ouvrages. Dites quelque chose pour moi à Mr. Madison.
          
         
          Editors’ translation
          
            Mister President
            New York, 17 Dec. 1801
          
          Your message is, like all your thoughts and all your writings, full of wisdom, reason, enlightenment, and a heavenly moral philosophy. But, although I respect your nation, I fear that you may be too powerful for it.
          You congratulate it on the peace. That heavenly blessing seems to all the inhabitants of your ports like a public calamity.
          You congratulate it on the fact that the savages are becoming a little civilized; and that, instead of wasting away, the progress of some of their tribes in agriculture is increasing their population. The inhabitants of your countryside—very wrongly, it is true—look upon savages and trees as natural enemies that must be exterminated by fire, sword, and brandy in order to occupy their territory.
          They look upon themselves, themselves and their posterity, as collateral heirs of all the beautiful domains that God created, from the Cumberland and the Ohio, as far as the great ocean, so-called “Pacific.”
          And where is there, in Europe or the United States, the junior branch of a family that very sincerely rejoices at the multiplication of the children of the elder branch whose inheritance it covets?
          You give a hint that, by improving the judicial order, it will make a great economy of the public monies; you could have added also of the private: for the more judges there are, the more lawsuits are born, which are the heaviest of taxes for families.
          And almost all those of your young men who have been to college, with enough wit not to want to be priests, and too little fortune or patience for the long studies demanded by the medical profession—which moreover does not have or rate in America the respect it ought to enjoy—want to be lawyers or judges, sometimes both at once, pleading before one tribunal, going to rule in the other: which has many drawbacks combined with some ridiculousness.
          
          As for the priests, in vain you say nothing to them and protect their freedom, you are a philosopher; hence there is not a single one in the world, of whatever sect, who is not your enemy.
          Thus you do, you propose, you justly praise very real good things, which displease and will displease merely your farmers, your merchants, and your literary folk.
          Against all those citizens, what can the support of a foreigner like me, and perhaps a dozen other thinkers scattered throughout this country, what can we do?
          Thus you will find thorns under your roses, your olives, and your laurels.
          Nonetheless, persevere. For Socrates, and Cato, and Confucius, and Marcus Aurelius, and my saintly friend Mr. Turgot, with whom you have much in common, would have persevered in your place.
          In the first place, for a man like you, it is not a question of what people will say, but of seeing precisely and of doing good. And then, if your people barely understand you, they are gentle and in no way disposed to upset the government. You still have forty months to reign, and a great likelihood of being re-elected. For it is a different thing to see oneself universally applauded in the babbling societies, and to succeed in the elections. There is in the United States, more than elsewhere, a silent good sense, a spirit of cool justice, which, when it is a question of placing a vote, covers over the chattering of those would-be clever ones.
          And even among those latter, a necessary hypocrisy prevents them from revealing the bottom of their heart. They would not dare stand up openly against the peace. They would not dare say aloud to their neighbor, or perhaps even to their wife, that it would be a good thing to kill the savages.
          Hence modesty and time are for you. The lowering of taxes, a kind of argument within reach of everyone, is for you. The suppression of the nuisance taxes, for which it was so sad to employ military force, which did not make them more agreeable, is entirely for you.
          If you are re-elected one time, which I do not doubt, you will be for all your life. Washington would have been, if he had not resigned. And despite your impressive competition, Mr. Adams might have been, if he had had a little better judgment, and if Mr. Hamilton had not dragged him through the mud. Change has no charm for Americans. It will have even less with respect to you, in whom they could not find even a plausible pretext to justify it.
          You are sturdy and sober. You will live as long as Franklin. That is more than enough time to create, with the children who are only ten years old now, a new generation that will have received no bad influence from war or profligacy.
          By the very effects of your government, and perhaps by the education you will furnish them, those children will be worth more than their forefathers.
          You will be aided in their education by all the worthy and enlightened men in Europe, who ten years from now will apply themselves again with zeal to cultivate the moral and political sciences, precisely because their governments will not desire it. For Europeans, who do not really know how to stand up to authority, nevertheless love to contradict it. They have a half-courage, in words and writings, which will be a good instrument for you. And the small number of those who have truly high courage will come to live under your laws as I did, because one or two centuries hence there will be no freedom to hope for in any part of Europe, and peace without freedom has only cold and insipid pleasures. The son of my youth was named Victor. I have named the one of my maturity Eleuthère Irénée. There will be others besides him.
          This peaceful friend of freedom hopes while making powder that it will not serve for war, but for the exercises that prevent war to which the militia and youth should address themselves, to the country’s commerce, hunting, the opening up of mountains and canals to public works.
          I did not wish to write to you about him while you were occupied with Gallatin in knitting the wounds of your finances and in preparing for the Congress your political tasks, your proposals. Now that all that is under way, and will not cost you more with respect to the House of Representatives and the nation’s Senate than an ordinary relationship, I will give you an account of our ideas and where we are with respect to them. That will be the subject of another letter.
          May you be blessed for planning to facilitate naturalization in a country where all useful works are lacking capital and labor, and the land lacks buyers.
          In that respect you say a charming thing to the men who would refuse to their contemporaries what the deserts and the savages did not refuse to their forefathers.
          I also like your pretty remark about the temptation of accumulating treasures that would lead to other fatal temptations, and which could give birth to war by preparing for it.
          And again, the invitation to think about the means of multiplying men, not about the ways of destroying them.
          With those maxims you will charm half of the human race, and later, the other half.
          It is impossible for a philosopher, a statesman, not to be a great writer. For he necessarily expresses with clarity the truths whose radiance strikes him, and with sensitivity those that affect the nation he governs, and as you say, the sister nations.
          All hail and respect,
          
            Du Pont (de Nemours)
          
          
            Madame Du Pont shares all my feelings about you and your accomplishments. Give my greetings to Mr. Madison.
          
        